DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2020  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "capture module" in claim 2 is interpreted as “anesthetic mask” according to the specification (A close-fitting anesthetic mask can facilitate collection of as much of a patient's exhaled breath as possible, [0008]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Applicant is advised that should claims 2,4,8,11,14,17, and 20 be found allowable, claim 3,5,9,12,15,18, and 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-12, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beran et al. (EP 2165756 A1, hereinafter “Beran”).
Regarding claim 1, Beran discloses a method of decomposing exhaled nitrous oxide (Method for the decomposition of nitrous oxide in an incoming gas stream, in particular for the decomposition of nitrous oxide in the expiration air flow of a patient, claim 13), the method comprising:(a) capturing exhaled gases (the anesthetic nitrous oxide containing gas expired by the patient is either passively or actively conveyed to and entering the apparatus for treating waste anesthetic gas, [0040]); (b) increasing the temperature of the exhaled gases ( heating the gas entering the nitrous oxide decomposition reactor, [0029], The gas refers to the expiration air flow of a patient. See the abstract: The present invention relates to a device and a method for the decomposition of nitrous oxide in a gas stream, in particular for the decomposition of nitrous oxide in the expiration air flow of a patient, wherein the gas stream is passed through a nitrous oxide decomposition reactor.); (c) passing the exhaled gases through a catalytic nitrous oxide decomposition reactor (passing the incoming gas stream through the nitrous oxide decomposition reactor containing a nitrous oxide decomposition catalyst, claim 13. The incoming gas stream here refers to the exhaled gases); and (d) decreasing the temperature of the gases exiting the reactor (step of or a means for cooling the gas discharged from the nitrous oxide decomposition reactor, claim 27).

Regarding claim 2, Beran discloses a system for mitigating exhaled nitrous oxide levels (a device for the decomposition of nitrous oxide in an incoming gas stream, in particular for the decomposition of nitrous oxide in the expiration air flow of a patient, [0011]) the system comprising:(a) a capture module (respiratory mask. The anesthetic gas expired by a patient and containing nitrous oxide is captured from the expiration airflow of the patient, for instance by a respiratory mask, [0040]. “capture module” is interpreted as “anesthetic mask” according to the specification of the application.) for capturing exhaled gases (the nitrous oxide containing gas exhaled by a patient, [0022]); (b) a heater (heater exchanger 3, [0033]) for increasing the temperature of the captured gases (exchanging heat between the gas volume flows entering and leaving the nitrous oxide decomposition reactor, [0033]. The gas entering the reactor is exhaled gas, which is addressed in the claim 1); (c) a catalytic (a nitrous oxide decomposition catalyst, [0011]) nitrous oxide decomposition reactor (decomposition reactor 5, [0044]); and (d) a module (aftercooler 9, [0050]) for decreasing the temperature of the exhaust gases (the purified gas may be further cooled down by a cooling means or aftercooler 9, [0050]. Here the purified gas refers to the exhaust gas exiting the reactor chamber.).

Regarding claim 3, Beran discloses a device for mitigating exhaled nitrous oxide levels (a device for the decomposition of nitrous oxide in an incoming gas stream, in particular for the decomposition of nitrous oxide in the expiration air flow of a patient, [0011]). the device comprising:(a) a capture device (respiratory mask. The anesthetic gas expired by a patient and containing nitrous oxide is captured from the expiration airflow of the patient, for instance by a respiratory mask, [0040]) for capturing exhaled gases (the nitrous oxide containing gas exhaled by a patient, [0022]) ; (b) a heater (heater exchanger 3, [0033]) for increasing the temperature of the captured gases (exchanging heat between the gas volume flows entering and leaving the nitrous oxide decomposition reactor, [0033]);  (c) a catalytic (a nitrous oxide decomposition catalyst, [0011])  nitrous oxide decomposition reactor (decomposition reactor 5, [0044]); and (d) a device (aftercooler 9, [0050]) for decreasing the temperature of the exhaust gases (the purified gas may be further cooled down by a cooling means or aftercooler 9, [0050]) .

    PNG
    media_image1.png
    680
    1157
    media_image1.png
    Greyscale

Regarding claim 4, Beran discloses on the basis of claim 2, the system further comprising a heat exchanger (heat exchanger 3, [0044]).
	
Regarding claim 5, Beran discloses on the basis of claim 3, the device further comprising a heat exchanger (heat exchanger 3, [0044]).

Regarding claim 6, Beran discloses a device for mitigating exhaled nitrous oxide levels (a device for the decomposition of nitrous oxide in an incoming gas stream, in particular for the decomposition of nitrous oxide in the expiration air flow of a patient, [0011]), comprising a module (respiratory mask. The anesthetic gas expired by a patient and containing nitrous oxide is captured from the expiration airflow of the patient, for instance by a respiratory mask, [0040]) for capturing exhaled gases (the nitrous oxide containing gas exhaled by a patient, [0022]), a heat exchanger (heat exchanger 3, [0044]), a catalytic decomposition reactor (decomposition reactor 5, [0044]), and a byproduct trap (condensate drum 10, [0050]).

Regarding claim 7, Beran discloses on the basis of claim 1, the method further comprising introducing anesthetic machine exhaust gas ( See mixing of O2/N2O and air in the annotated Fig.1 from Beran, which shows that gas sources are O2/N2O & Air. This indicates that the gases are NOT from a patient. Otherwise other gases will be listed such as CO2. Paragraph [0023] further confirms this point: the invention relates to a method for the decomposition of nitrous oxide in an incoming gas stream, in particular for the decomposition of nitrous oxide in the expiration air flow of a patient) into a surge chamber (flow smoothing means, [0022]).

Regarding claim 10, Beran discloses on the basis of claim 1, the method further providing a minimum temperature to initiate dissociation of nitrous oxide over a catalyst (The electrical heater 4 is activated in order to ensure a minimum temperature of the nitrous oxide containing gas entering the decomposition reactor 5, [0046]. The decomposition reactor containing a decomposition catalyst, [0044]).

Regarding claim 11, Beran discloses on the basis of claim 2, the system further comprising heaters (electrical heater 4, [0044]) and controls (temperature control means, [0016]) to pre-heat the reactor and then to maintain the reactor at temperatures (to achieve and maintain a certain temperature level in the decomposition reactor e.g. during startup phases, stand-by phases or phases with low nitrous oxide load, [0016]) to achieve N20 decomposition (temperature controlling means comprise a mechanism for heating up and/or stabilizing the temperature of the nitrous oxide decomposition, [0017]).

Regarding claim 12, Beran discloses on the basis of claim 3, the device further comprising heaters (electrical heater 4, [0044]) and controls (temperature control means, [0016]) to pre-heat the reactor and then to maintain the reactor at temperatures (to achieve and maintain a certain temperature level in the decomposition reactor e.g. during startup phases, stand-by phases or phases with low nitrous oxide load, [0016]) to achieve N20 decomposition (temperature controlling means comprise a mechanism for heating up and/or stabilizing the temperature of the nitrous oxide decomposition, [0017]).

Regarding claim 19, Beran discloses on the basis of claim 1, the method further comprising measurement (such sensing means may comprise, [0015]) of temperature (measuring temperature
increase in the decomposition reactor, [0015]), flow (flow rate sensors, [0015]), pressure (the gas passes a negative pressure limiting valve, [0042]; the pressure in the entire system ranges between atmospheric pressure and 1 bar positive pressure, [0047]) and gas composition (nitrous oxide sensors, [0015]).


Regarding claim 20, Beran discloses on the basis of claim 2, the system further comprising one or more of temperature (sensing means for measuring temperature increase in the decomposition reactor, [0015]), flow (flow rate sensors, [0015]), and gas composition sensors (nitrous oxide sensors, [0015]).

Regarding claim 21, Beran discloses on the basis of claim 3, the device further comprising feedback of relevant sensor information to heaters (During such phases, which can be detected e.g. by a temperature sensor, the electrical heater 4 is activated in order to ensure a minimum temperature, [0046]), valves (The heat exchanger 3 is provided with a temperature controllable bypass 6 valve for the gas to be decomposed to short-circuit the heat exchange, [0045]. Controllable bypass valve indicates that the valve can be controlled by the sensor signal. The same are implied for heaters and flow controllers. By such feed-back means 7 it is possible to completely or partially recycle the gas leaving the decomposition reactor 5, [0048]), and flow controllers (the quantity of the gas discharged from the nitrous oxide decomposition reactor fed back into the inlet of the nitrous oxide decomposition reactor is controlled depending on a temperature parameter and/or gas volume flow parameter, [0035]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beran in view of Hahn et al (US 4576159, hereinafter “Hahn”).

Beran discloses all the limitations of claims 2 or 3, and also discloses a flow smoothing means (i.e. surge chamber). However, Beran is silent on the specific device relating to the flow smoothing means particularly the one “consisting of a tube or other shape closed on one end and open on the other end.”
Hahn teaches surge chamber (surge damper 8, col. 4, line 3) consisting of a tube or other shape (cubic shape, see annotated Fig.1 from Hahn) closed on one end and open on the other end (see annotated Fig.1 from Hahn).
Thus, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique taught by Hahn to the nitrous oxide decomposing method of Beran, since this is an art recognized flow smoothing means as exemplified in the teachings of Hahn, and a practitioner in the art would have chosen from among known flow smoothing means in the art.
    PNG
    media_image2.png
    467
    975
    media_image2.png
    Greyscale

Beran discloses all the limitations of claim 3, discloses a flow smoothing means. However, Beran is silent on the specific device for the flow smoothing means particularly the one “consisting of a tube or other shape closed on one end and open on the other end.”
Hahn teaches surge chamber (surge damper 8, col. 4, line 3) consisting of a tube or other shape (cubic shape, see annotated Fig.1 from Hahn) closed on one end and open on the other end (see annotated Fig.1 from Hahn).
Thus, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique taught by Hahn to the nitrous oxide decomposing method of Beran, since this is an art recognized flow smoothing means as exemplified in the teachings of Hahn, and a practitioner in the art would have chosen from among known flow smoothing means in the art.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beran in view of Lichtin et al (US 5137703, hereinafter “Lichitin”).

Regarding claim 13, Beran discloses all the limitations of claim 1, but fails to disclose the method further comprising operating a second catalytic reactor after the nitrous oxide destruction reactor to decompose nitrogen oxide compounds (NOx).
Lichitin teaches a comparable thermal catalytic method to decompose nitrogen oxide compounds (NOx) including nitric oxide (NO) and nitrogen dioxide (NO2) from exhaust gas from a nitrous oxide dissociation reactor (microreactor 74, col.12, line 9. NOx are byproduct of decomposing the mixture of nitrous oxide and oxygen.) to nitrogen and oxygen gas (The present invention provides a variety of thermal catalytic methods for the conversion of NO and other NO compounds into environmentally compatible products such as molecular nitrogen, molecular oxygen, see abstract) the method additionally passing hot exhaust gas from a nitrous oxide dissociation reactor (microreactor 74, col.12, line 9) through a bed of catalyst material consisting of metals (such as platinum, palladum, see Table 1, line 65) at temperatures in excess of 100°C (preferably between 100-800° C, col.7, line 7).
Thus, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique taught by Lichitin to the nitrous oxide decomposing method of Beran. This would have yielded predicable results, namely, a steadier flow of anesthetic gas resulting in a more thoroughly converting nitrogen oxide gas to environmentally compatible gases.

Regarding claim 14, Beran discloses all the limitations of claim 2, but fails to disclose the system further comprising operating a second catalytic reactor after the nitrous oxide destruction reactor to decompose nitrogen oxide compounds (NOx).
Lichitin teaches a comparable thermal catalytic system to decompose nitrogen oxide compounds (NOx) including nitric oxide (NO) and nitrogen dioxide (NO2) from exhaust gas from a nitrous oxide dissociation reactor (microreactor 74, col.12, line 9) to nitrogen and oxygen gas (The present invention provides a variety of thermal catalytic methods for the conversion of NO and other NO compounds into environmentally compatible products such as molecular nitrogen, molecular oxygen, see abstract) the system additionally passing hot exhaust gas from a nitrous oxide dissociation reactor through a bed of catalyst material consisting of metals (such as platinum, palladum, see Table 1, line 65) at temperatures in excess of 100°C (preferably between 100-800° C, col.7, line 7).
Thus, it would have been obvious by one of ordinary skill in the art that applying the known technique taught by Lichitin to the nitrous oxide decomposing system of Beran would have yielded predicable results and resulted in an improved system, namely, more thoroughly converting the nitrogen oxide gas to environmentally compatible gases by adding a second catalytic reactor for NOx.

Regarding claim 15, Beran discloses all the limitations of claim 2, but fails to disclose the device further comprising operating a second catalytic reactor after the nitrous oxide destruction reactor to decompose nitrogen oxide compounds (NOx).
Lichitin teaches a comparable thermal catalytic device to decompose nitrogen oxide compounds (NOx) including nitric oxide (NO) and nitrogen dioxide (NO2) from exhaust gas from a nitrous oxide dissociation reactor (microreactor 74, col.12, line 9) to nitrogen and oxygen gas (The present invention provides a variety of thermal catalytic methods for the conversion of NO and other NO compounds into environmentally compatible products such as molecular nitrogen, molecular oxygen, see abstract) the device additionally passing hot exhaust gas from a nitrous oxide dissociation reactor through a bed of catalyst material consisting of metals (such as platinum, palladum, see Table 1, line 65) at temperatures in excess of 100°C (preferably between 100-800° C, col.7, line 7).
Thus, it would have been obvious by one of ordinary skill in the art that applying the known technique taught by Lichitin to the nitrous oxide decomposing system of Beran would have yielded predicable results and resulted in an improved device, namely, more thoroughly converting the nitrogen oxide gas to environmentally compatible gases by adding a second catalytic reactor for NOx.

7.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beran in view of Jiang et al (CN 107715833 A, hereinafter “Jiang”).

Regarding claim 16, Beran discloses all the limitations of claim 1, but fails to disclose that the method further comprising passing exhaust gases from a dissociation reactor through a bed of sorbent material consisting of activated carbon or activated carbon impregnated with sodium aluminate compounds at temperatures below 100°C.
Jiang teaches a similar method of removing nitrogen oxide for respiratory applications. Jiang further teaches the method further comprising passing exhaust gases from a dissociation reactor through a bed of sorbent material consisting of activated carbon (a global material for removing nitrogen oxides comprising bentonite, activated carbon and zeolite, abstract) or activated carbon impregnated with sodium aluminate compounds (a global material for removing nitrogen oxides comprising bentonite, activated carbon and zeolite, see abstract. Bentonite is a sodium aluminate compound) at temperatures below 100°C (the prepared global material for nitrogen oxide removal rate in the air is high, see abstract. The global material is used in a mask’s filter, which works at room temperature).
Thus, it would have been obvious by one of ordinary skill in the art that applying the known technique taught by Jiang to use activated carbon impregnated with sodium aluminate compounds for absorbing nitrogen oxide to the nitrous oxide decomposing method of Beran would have yielded predicable improved method, namely, more thoroughly converting the nitrogen oxide gas to environmentally compatible gases.

Regarding claim 17, Beran discloses all the limitations of claim 2, but fails to disclose that the sysdtem further comprising passing exhaust gases from a dissociation reactor through a bed of sorbent material consisting of activated carbon or activated carbon impregnated with sodium aluminate compounds at temperatures below 100°C.
Jiang teaches a similar system of removing nitrogen oxide for respiratory applications. Jiang further teaches the system further comprising passing exhaust gases from a dissociation reactor through a bed of sorbent material consisting of activated carbon (a global material for removing nitrogen oxides comprising bentonite, activated carbon and zeolite, abstract) or activated carbon impregnated with sodium aluminate compounds (a global material for removing nitrogen oxides comprising bentonite, activated carbon and zeolite, see abstract. Bentonite is a sodium aluminate compound) at temperatures below 100°C (the prepared global material for nitrogen oxide removal rate in the air is high, see abstract).
Thus, it would have been obvious by one of ordinary skill in the art that applying the known technique taught by Jiang to use activated carbon impregnated with sodium aluminate compounds for absorbing nitrogen oxide to the nitrous oxide decomposing system of Beran would have yielded predicable improved system, namely, more thoroughly converting the nitrogen oxide gas to environmentally compatible gases.

Regarding claim 18, Beran discloses all the limitations of claim 3, but fails to disclose that the device further comprising passing exhaust gases from a dissociation reactor through a bed of sorbent material consisting of activated carbon or activated carbon impregnated with sodium aluminate compounds at temperatures below 100°C.
Jiang teaches a similar device of removing nitrogen oxide for respiratory applications. Jiang further teaches the device further comprising passing exhaust gases from a dissociation reactor through a bed of sorbent material consisting of activated carbon (a global material for removing nitrogen oxides comprising bentonite, activated carbon and zeolite, abstract) or activated carbon impregnated with sodium aluminate compounds (a global material for removing nitrogen oxides comprising bentonite, activated carbon and zeolite, see abstract. Bentonite is a sodium aluminate compound) at temperatures below 100°C (the prepared global material for nitrogen oxide removal rate in the air is high, see abstract).
Thus, it would have been obvious by one of ordinary skill in the art that applying the known technique taught by Jiang to use activated carbon impregnated with sodium aluminate compounds for absorbing nitrogen oxide to the nitrous oxide decomposing device of Beran would have yielded predicable improved device, namely, more thoroughly converting the nitrogen oxide gas to environmentally compatible gases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINHUA ZHAO/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785